DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 07/27/2022. 
Claims 6-8 are pending and have been examined. 
Claims 1-5 have been canceled.
Claim 6 has been amended. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman et al. (U.S. PG Pub. No. 20180181126; hereinafter "Seaman") in view of Myllymaki et al. (U.S. Patent No. 9,256,852; hereinafter "Myllymaki") further in view of Robbins et al. (U.S. PG Pub. No. 20090223872; hereinafter "Robbins").
As per claim 6, Seaman teaches:
A package sorting support system comprising:
Seaman teaches a package sorting support system and method. (Seaman: abstract, paragraphs [0018-19, 67-69], Figs. 1, 8)
 a vehicle comprising a plurality of sections inside the vehicle;
 Seaman teaches a vehicle in the form of a cargo transportation unit (CTU) that may comprise a self-driven truck. (Seaman:  paragraph [0012-13], Fig. 1) Seaman teaches that the vehicle may comprise a plurality of sections 108-1,2,3, 4, within the vehicle. (Seaman: paragraph [0037])
With respect to the following limitation:
a server including a processor programmed to:
 Seaman further teaches that the CTU may comprise a computer processor which executes instructions stored in memory for performing the functions of the system. (Seaman: paragraphs [0018-19, 67-69], Fig. 1, 8) Seaman further teaches that the CTU may comprise a computing device remote from the vehicle 100. (Seaman: paragraph [0025]) Seaman, however, does not explicitly teach that the external device which assigns the compartments may comprise a server.
Myllymaki, however, teaches that a central server 730 may be in communication with an autonomous communication platform which may comprise a delivery vehicle with a locker bank thereon (see Figs. 5-6), wherein the server 730 may perform the assigning of orders to compartments of the vehicle. (Myllymaki: col. 7 lines 5-22, Fig. 7) It can be seen that each element is taught by either Seaman or by Myllymaki. Requiring that a server perform the assigning and transmitting does not affect the normal functioning of the elements of the claim which are taught by Seaman. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Myllymaki with the teachings of Seaman, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
 Seaman in view of Myllymaki further teaches:
acquire delivery information including identification information of a pickup package and information of a delivery destination of the pickup package,
 Seaman, as outlined above, teaches a CTU with a controller 106 which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0020, 23, 27], see also paragraphs [0034-38] indicating that the controller may direct the vehicle to pickup and dropoff locations) Seaman, as outlined above, teaches a CTU with a controller 106 with a processor which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0018, 27])
With respect to the following limitation:
 determine whether the vehicle already includes a section associated with the delivery destination of the pickup package by comparing destinations associated with the plurality of sections to the delivery destination of the pickup package;
 Seaman further teaches that the vehicle may comprise multiple compartments, wherein compartments may be assigned to respective individuals. (Seaman: paragraphs [0019-24]) Seaman further teaches assigning the compartments based on the received characteristics of the item, wherein the characteristics may comprise the origin or destination of the item. Id. Myllymaki, as outlined above, teaches that a central server 730 may be in communication with an autonomous communication platform which may comprise a delivery vehicle with a locker bank thereon (see Figs. 1-3), wherein the server 730 may perform the assigning of orders to compartments of the vehicle. (Myllymaki: col. 7 lines 5-22, Fig. 7) The motivation to combine Myllyamki persists.
 To the extent that Myllymaki does not explicitly teach the comparison of the destination of a given package with destinations of the orders in the compartments to determine whether the order should be placed into the same compartment as another order already destined for the destination of the order being assigned, Robbins teaches this element. Robbins teaches a package sorting system, wherein the packages may be sorted into bins (taught by Myllymaki to comprise different compartments of a transport vehicle). (Robbins: paragraphs [0025-27], Fig. 1, 2) Robbins further teaches that the system may read a destination on a given package, query a database to determine whether there are other packages to the same destination which have already been sorted into a sort destination (which may comprise a destination bin), and may sort the package into the same bin if there already exist packages destined for this destination, or may establish a new destination bin otherwise. (Robbins: paragraphs [0067-73], Fig. 8) Robbins teaches combining the above elements with the teachings of Seaman in view of Myllymaki for the benefit of eliminating the multiple pass requirement by dynamically adapting an array of item destinations as items are processed and then performing a limited resorting of items to conform to the changed array as may be needed. (Robbins: paragraph [0006]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Robbins with the teachings of Seaman in view of Myllymaki to achieve the aforementioned benefits.
Seaman in view of Myllymaki further in view of Robbins further teaches:
 in response to determining that the vehicle already includes a section associated with the destination of the pickup package, transmit information of the association between the section and the destination of the pickup package to the vehicle;
 Seaman further teaches that the vehicle may comprise multiple compartments, wherein compartments may be assigned to respective individuals. (Seaman: paragraphs [0019-24]) Seaman further teaches assigning the compartments based on the received characteristics of the item, wherein the characteristics may comprise the origin or destination of the item. Id. Myllymaki, as outlined above, teaches that a central server 730 may be in communication with an autonomous communication platform which may comprise a delivery vehicle with a locker bank thereon (see Figs. 1-3), wherein the server 730 may perform the assigning of orders to compartments of the vehicle. (Myllymaki: col. 7 lines 5-22, Fig. 7) The motivation to combine Myllymaki persists. Robbins, as outlined above, teaches a package sorting system, wherein the packages may be sorted into bins (taught by Myllymaki to comprise different compartments of a transport vehicle). (Robbins: paragraphs [0025-27], Fig. 1, 2) Robbins further teaches that the system may read a destination on a given package, query a database to determine whether there are other packages to the same destination which have already been sorted into a sort destination (which may comprise a destination bin), and may sort the package into the same bin if there already exist packages destined for this destination, or may establish a new destination bin otherwise. (Robbins: paragraphs [0067-73], Fig. 8) The motivation to combine Robbins persists.
in response to determining that the vehicle does not already include a section associated with the destination of the pickup package, associate the delivery destination of the pickup package with another section that is not associated with any delivery destination and transmit information of the association between the another section and the destination of the pickup package to the vehicle; 
 Seaman further teaches that the vehicle may comprise multiple compartments, wherein compartments may be assigned to respective individuals. (Seaman: paragraphs [0019-24]) Seaman further teaches assigning the compartments based on the received characteristics of the item, wherein the characteristics may comprise the origin or destination of the item. Id. Myllymaki, as outlined above, teaches that a central server 730 may be in communication with an autonomous communication platform which may comprise a delivery vehicle with a locker bank thereon (see Figs. 1-3), wherein the server 730 may perform the assigning of orders to compartments of the vehicle. (Myllymaki: col. 7 lines 5-22, Fig. 7) The motivation to combine Myllymaki persists. Robbins, as outlined above, teaches a package sorting system, wherein the packages may be sorted into bins (taught by Myllymaki to comprise different compartments of a transport vehicle). (Robbins: paragraphs [0025-27], Fig. 1, 2) Robbins further teaches that the system may read a destination on a given package, query a database to determine whether there are other packages to the same destination which have already been sorted into a sort destination (which may comprise a destination bin), and may sort the package into the same bin if there already exist packages destined for this destination, or may establish a new destination bin otherwise. (Robbins: paragraphs [0067-73], Fig. 8) The motivation to combine Robbins persists.
notify the vehicle of a request to pick up the pickup package, which is received from a user, together with the identification information of the pickup package;
Seaman, as outlined above, teaches a CTU with a controller 106 which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0027], see also paragraphs [0034-38] indicating that the controller may direct the vehicle to pickup and dropoff locations) Seaman, as outlined above, teaches a CTU with a controller 106 with a processor which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0018, 27])
and the vehicle includes a receiving unit configured to receive the request to pick up the pickup package from the user, together with the identification information of the pickup package, 
Seaman, as outlined above, teaches a CTU with a controller 106 which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0027] see also paragraphs [0034-38] indicating that the controller may direct the vehicle to pickup and dropoff locations) )
a delivery information acquisition unit configured to acquire information of the delivery destination of the pickup package associated with the identification information of the pickup package, and 
Seaman teaches that the CTU controller 106 may also receive cargo information including origin and destination information. (Seaman: paragraph [0027])
a loading control unit configured to control loading of the pickup package such that the pickup package is loaded at a loading place in the vehicle corresponding to the delivery destination of the pickup package.
 Seaman further teaches that the CTU controller 106 may control access to the one or more compartments so that the cargo may be placed into a container which corresponds to the request received to transport the item from the origin location to the destination location. (Seaman: paragraphs [0015, 22-24, 27, 32-33])
As per claim 7, Seaman in view of Myllymaki further in view of Robbins teaches all of the limitations of claim 6, as outlined above, and further teaches:
wherein the vehicle further comprises a display unit provided on a wall surface of the vehicle, wherein the processor is programmed to display, on the display unit, information indicating a section for each delivery destination in the vehicle.
 Myllymaki further teaches that the vehicle may comprise a display on a wall portion thereof. (Myllymaki: col. 4 lines 44-63, Fig. 5) Myllymaki further teaches that the display may, for each delivery destination, display a section (a compartment) from which the order is to be retrieved. Id. The motivation to combine Myllymaki persists.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seaman in view of Myllymaki further in view of Robbins further in view of Skaaksrud et al. (U.S. Patent No. 8,989,053; hereinafter "Skaaksrud".
As per claim 8, Seaman in view of Myllymaki further in view of Robbins teaches all of the limitations of claim 6, as outlined above, but does not appear to explicitly teach:
wherein the vehicle further comprises a movable body for loading configured to load the pickup package into the vehicle, wherein the processor is programmed to cause the movable body for loading to dispose the pickup package at the determined section corresponding to the delivery destination of the pickup package.
 Skaaksrud, however, teaches that an autonomous delivery vehicle 6910 may comprise a movable body for loading 6700 which loads the pickup package into the autonomous delivery vehicle 6910. (Skaaksrud: col. 224 lines 60-67, col. 225 lines 1-67, col. 226 lines 1-67, Figs. 69A-70) Skaaksruud further teaches combining the above elements with the teachings of Seaman for the benefit of providing for a more efficient logistics system. (Skaaksruud: col. 225 lines 5-11) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Skaaksruud with the teachings of Seaman in view of Myllymaki further in view of Robbins to achieve the aforementioned benefits. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628